IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: ASSIGNMENT OF JUDGE OF                :   No. 321 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF                 :   Classification Docket
THE FIRST JUDICIAL DISTRICT OF               :
PENNSYLVANIA TO A DIVISION OF                :
SAID COURT                                   :


                                       ORDER


PER CURIAM:



              AND NOW, this 11th day of August, 2014, the Petition of Sheila Woods-

Skipper, President Judge of the Court of Common Pleas of the First Judicial District of

Pennsylvania, for the permanent assignment of The Honorable Vincent N. Melchiorre

to the Trial Division of said Court is hereby granted.